    Case: 1:19-cv-00145-DAP Doc #: 156 Filed: 03/13/19 1 of 2. PageID #: 3512


                                               
 
March 13, 2019 
Hon. Dan Aaron Polster 
Carl B. Stokes United States Court House 
801 West Superior Avenue, Courtroom 18B 
Cleveland, Ohio 44113‐1837 
 
Dear Judge Polster, 
 
I am writing to you in your capacity as the federal judge supervising Receiver Dottore in Digital Media 
Solutions, LLC v. South University of Ohio, LLC et al. I am the only remaining member of the Argosy 
University Board of Trustees as my last two colleagues submitted their resignations on Tuesday.  Their 
resignations followed guidance received Monday from Dr. Christopher Oberg, Vice President/Chief 
Operating Officer, WASC Senior College and University Commission.  Dr. Oberg advised my colleagues 
stepping down would not affect continuing accreditation of Argosy University. It was necessary, 
however, that I remain as Chair of the Board “to provide an organizational lifeline to the Commission.” 
Dr. Oberg explained my presence would allow WSCUC time to “codify arrangements for institutions to 
finish terms/degrees/etc. (Western State being the prime example).” 

Although formally resigning, my former Board colleagues continue to be invested in the 
University’s students. They and I continue to be deeply concerned about the plight of those 
9,825 who were enrolled as of January 15,2019. We appreciate very much that Receiver 
Dottore has arranged articulation agreements with the TCS Education System institutions. This 
is as comprehensive a transfer alternative as a single academic entity could provide. Of course, 
there are several programs that will require additional approvals for students to be able to 
transfer credits. 
 
The greatest concern of the Trustees are the 1,063 Argosy masters and doctoral clinical 
psychology students in Hawaii, Atlanta, Tampa, Minneapolis and Phoenix. The online option 
offered by Saybrook University is not accredited by the American Psychological Association 
(APA). Although the Chicago School is APA accredited, only about 400 clinical psych students 
are located close enough to possibly attend its campus‐based program. In the absence of APA 
accreditation, most of the students who transfer to Saybrook will not be license eligible in their 
states. For many graduates, licensure is the most important element of the clinical psychology 
degree.   
 
Because most clinical students do not have a viable option and there are students in programs 
where additional approvals are required, the Trustees suggest a skeleton team of experienced 
Argosy counsellors, such as national program deans (like Dr. Robert Barrett who could guide 
clinical students), and at least one counsellor at each University location, be retained for 30 to 
60 days to develop additional alternatives and assist students negotiating the transfer of credits 
to an appropriate program. WSCUC usually requires that there be both local on‐ground and 
online options in a teach out. Given the dire situation, the Commission may be willing to forego 
that criteria. However, the Trustees believe many local options could be arranged if a small 
Leo Goodwin Sr Building  3305 College Avenue  Fort Lauderdale, Florida 33314‐7721 
(954) 262‐6119    Fax (954) 262‐3834  Website: www.law.nova.edu 
 
     Case: 1:19-cv-00145-DAP Doc #: 156 Filed: 03/13/19 2 of 2. PageID #: 3513


                                               
 
Argosy team could continue in place for a limited period. Argosy University support for its 
students will minimize the disruption they are experiencing. 
 

The Trustees are pleased you have ordered an inquiry into the circumstances surrounding the release of 
approximately $13M in Title IV funds just before and shortly after the appointment of Receiver Dottore. 
Despite repeated requests for information, the Trustees were not privy to the financial transactions 
controlled by DCEH. It appears to the Trustees either DCEH misinformed the Education Department 
about the disbursement of student stipends or the release was caused by gross negligence on the part 
of the Department. Understanding and perhaps rectifying the $13M error has been a priority of the 
Board over the last several weeks. 

Finally, on behalf of my former colleagues, I express our frustration with the inability to influence a 
process that began before December and has ended with the dissolution of a valuable institution that 
provided a quality education to thousands of students. Beginning with DCEH officials and continuing 
through the receivership, information was hidden from the Trustees about the true state of the 
University, from both a financial and strategic perspective. We had to persistently demand information 
that should have been shared with us. Even then we did not have a complete picture of Argosy’s 
challenges. Upon entering receivership, we were informed by the Receiver and the WASC liaison that as 
Trustees we did not have authority to affect the plight of the University. Being powerless was deeply 
disturbing to the members of the Board.  

I am standing by to do whatever I can to support the Argosy students in their efforts to complete their 
degrees. I also am focused on the preservation of Western State College of Law, celebrating in 2019 50 
years of educating lawyers and providing the plurality of the Orange County bench and bar. Please call 
on me if I can be helpful. 

Sincerely, 

Joseph Harbaugh
Joseph D. Harbaugh 
Chair, Argosy University Board of Trustees 
Professor Emeritus and Dean Emeritus 
Shepard Broad College of Law 
Nova Southeastern University 
 
Cc: Magistrate Judge Thomas M. Parker, Mark Dottore, Mary Whitmer, Esq., Dr. Christopher Oberg 
 




Leo Goodwin Sr Building  3305 College Avenue  Fort Lauderdale, Florida 33314‐7721 
(954) 262‐6119    Fax (954) 262‐3834  Website: www.law.nova.edu 
 
